DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-69 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 57, prior art of record does not teach the bonding includes a first step and a second step after the first step, wherein the first step, the first insulating film and the second insulating film are bonded together whereas at least a first part of the first portion and at least a second part of the second portion face each other without forming a contact between the first part and the second part, and wherein the bonding, the first portion and the second portion are electrically conducted.  
Regarding claim 58, prior art of record does not teach before the bonding, the second structure has a second face which is to face the first member in the bonding, the second face is formed by at least the second insulating film and the second portion, wherein the second portion has a second surface forming a part of the second face, wherein before the bonding, a distance between a part of the second surface and the face of the second substrate is a first length, and a distance between the other part of the second surface and the face of the second substrate is a second length different from the first length, wherein in the bonding, the first insulating film and the second insulating film are bonded together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONY KO/Primary Examiner, Art Unit 2878